FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

GREGORY PARK; YONG HO PARK;                 
DONG YEON PARK; JUNG HYUN
PARK,
              Plaintiffs-Appellants,
                 v.
MICHAEL B. MUKASEY,* Attorney
General; MICHAEL CHERTOFF,                         No. 06-35823
Secretary of Department of
Homeland Security; WILLIAM D.                       D.C. No.
                                                 CV-05-00647-DJH
MCNAMEE, District Director of
U.S. Citizenship and Immigration                     ORDER
Services, Department of Homeland
Security; IMMIGRATION & CUSTOMS
ENFORCEMENT, Portland District
Director or Officer in Charge;
CONDOLEEZZA RICE, U.S. Secretary
of State,
             Defendants-Appellees.
                                            
         Appeal from the United States District Court
                  for the District of Oregon
         Dennis J. Hubel, Magistrate Judge, Presiding

                    Argued and Submitted
              February 5, 2008—Portland, Oregon

                     Filed February 13, 2008

   *Michael B. Mukasey is substituted for his predecessor Alberto R. Gon-
zales, as Attorney General of the United States, pursuant to Fed. R. App.
P. 43(c)(2).

                                 1291
1292                  PARK v. MUKASEY
    Before: Pamela Ann Rymer, Thomas G. Nelson, and
              Richard A. Paez, Circuit Judges.


                        COUNSEL

David N. Shomloo, Portland, Oregon, for the appellants.

Kelly A. Zusman, Assistant United States Attorney, Portland,
Oregon, for the appellees.


                         ORDER

   We AFFIRM, and adopt the opinion and order of the Dis-
trict Court of Oregon, filed on August 28, 2006, see Park v.
Gonzales, 450 F. Supp. 2d 1153 (D. Or. 2006), as the opinion
of this court.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.